DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/21, 4/1/20 and 11/5/19 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6 recite the limitation "requested downlink data forwarding" in line 2, 1 and 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Nowhere prior to this limitation was mentioned.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6-10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engstrom et al. (US 2016/0353350 A1).
Consider claim 1, Engstrom teaches a method for operating a server in a wireless communication system (abstract), the method comprising: 
receiving, from a source base station, whether a direct data forwarding path is available (Fig. 3, step 2 and paragraph 58, a source eNB sends a handover request with direct forwarding path availability); 
determining a data forwarding scheme based on the whether the direct data forwarding path is available; transmitting, to a target base station, the determined data forwarding scheme (Fig. 3, step 5 and paragraph 67, a MME decides and transmits the EPS bearers, AMBR, S1AP cause, source to target transparent container, etc. to a target eBN); 
receiving, from the target base station, data forwarding tunnel information allocated by the target base station based on the determined data forwarding scheme (Fig. 3, step 5a and paragraph 69, receiving EPS bearer setup list target to source transparent container); and 
transmitting, to the source base station, the allocated data forwarding tunnel information (Fig. 3, step 9 and paragraph 78, the target to source transparent container is transmitted to the source eNB).



Consider claims 2 and 16, Engstrom also teaches wherein the determined data forwarding scheme comprises whether to use direct data or indirect data forwarding (paragraph 71, the S1 based handover procedure is done between direct and indirect forwarding).

Consider claims 3 and 17, Engstrom also teaches wherein the method further comprises: receiving, from the source base station, requested downlink data forwarding by the source base station (Fig. 3, step 2, the current connection includes downlink data forwarding); and 
transmitting, to the target base station, the downlink data forwarding (Fig. 3, step 5, the target eNB receives the information regarding to the handover).

Consider claims 4 and 18, Engstrom also teaches wherein the downlink data forwarding includes at least one of a protocol data unit (PDU) session, a quality of service (Qos) flow in a PDU session, and/or or a data radio bearer (DRB) in a PDU session (paragraph 67, the EPS bearer).



Consider claim 7, Engstrom also teaches wherein, for the direct data forwarding, the target base station allocates user plane tunnel information for each DRB requiring data forwarding, and the user plane tunnel information includes an address of a transport layer and a tunnel endpoint ID (TEID) (paragraph 32-33, 42 and 65-69).

Consider claim 8, Engstrom also teaches wherein, for the indirect data forwarding, the target base station allocates user plane tunnel information for each PDU session requiring data forwarding, and the user plane tunnel information includes an address of a transport layer and a TEID (paragraph 32-33, 42 and 71-77).

Consider claim 9, Engstrom also teaches wherein the method further comprises: receiving, from the target base station, the tunnel information allocated for data forwarding on a DRB in a handover request acknowledgement message (paragraph 41, transparent container).

Consider claim 10, Engstrom also teaches wherein the target base station additionally allocates user plane tunnel information for each PDU session requiring data forwarding, and the tunnel information includes an address of a transport layer and a TEID (paragraph 32-33, 42 and 65-69).


Consider claim 14, Engstrom also teaches wherein the transmitting, to the source base station, the allocated data forwarding tunnel information comprises: for the indirect data forwarding, transmitting, to the source base station, data forwarding tunnel information allocated by a user plane function entity (UPF): and if the UPF changes during a handover process, transmitting, to the source base station, data forwarding tunnel information allocated by a source UPF (paragraph 32-33, 42 and 65-69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom et al. (US 2016/0353350 A1) in view of Xu et al. (US 2020/0178140 A1).

Xu further teaches wherein the receiving, from the source base station, whether a-the direct data forwarding path is available, further comprises: receiving, from the source base station, PDU session information requiring data forwarding or Qos flow information requiring data forwarding (paragraph 80 and table 1, PDU and Qos are in the handover request message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engstrom to include the above teachings for the purposes of maintaining connection quality.

Claims 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom et al. (US 2016/0353350 A1) in view of Mohamed et al. (US 2017/0171782 A1).
Consider claims 11, 12 and 20, Engstrom does not teach wherein the target base station additionally allocates user plane tunnel information for each Qos flow requiring data forwarding, and the user plane tunnel information includes an address of a transport layer and a TEID.
Mohamed further teaches wherein the target base station additionally allocates user plane tunnel information for each Qos flow requiring data forwarding, and the user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engstrom to include the above teachings for the purposes of maintaining connection Qos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             3/8/21